DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 16-19 are new.
Claims 3-4 and 13-14 are canceled.
Claims 1 and 10-11 are withdrawn.
Claims 2, 5-9, 12, and 15-19 are under examination.

Priority
Applicant’s Arguments:  The Office Action alleged that the claims do not have support in the priority document, EP Patent Application No. 16159474.2. Applicant respectfully traverse. The instant patent application is a national phase application of International Patent Application No. PCT/EP2017/055279, filed March 7, 2017, which claims priority to EP Patent Application No. 16159474.2, filed March 9, 2016. The claimed invention has full support in EP Patent Application No., for example at Till 13-15,19, 21, 24, 27, 30, 33, 39; and claims 2-15.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The instant claims still fail the enablement requirement as discussed below and so for the reasons of record, priority is not granted.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2021 is being considered by the examiner.  Any strikethrough is owed to lack of date.

Objections Withdrawn
Specification
The objection to the specification for use of the term ALEXA FLUOR (0066) is withdrawn in view of Applicant’s amendments. 

Claim Objections
The objection to claims 2-4 is withdrawn in view of Applicant’s amendments.  
The objection to claims 3-8 and 12-13 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 2-9 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The rejection of claims 2 and 14-15 under 35 U.S.C. 102a1 as being anticipated by Caruhel (WO2015/158701, published 10/22/2015, on ISR) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 2, 5-9, 12, and 15-19 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of prognosing neuroendocrine bladder cancers and other bladder cancer types that all secrete chromogranin A, such as transitional cell carcinoma of the bladder, via detection of chromogranin A protein levels in blood, serum, or plasma, does not reasonably provide enablement for similar methods via detection of chromogranin A mRNA, detection of chromogranin A in any other sample type including urine, or prognosis of any other non-neuroendocrine bladder cancer type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 2-9 and 12-15 were rejected under 35 U.S.C. § 112(a) because the specification, while allegedly enabling for methods of prognosing neuroendocrine bladder cancers and other bladder cancer types that all secrete chromogranin A, such as transitional cell carcinoma of the bladder, via detection of chromogranin A protein levels in blood, serum, or plasma, allegedly does not reasonably 
Claim 2 has been amended to recite that method for monitoring of transitional cell carcinoma (TCC) of the bladder in a subject comprises (a) determining if the concentration (w/v) of chromogranin A (CgA) in a sample of a bodily fluid of said subject is above a predetermined threshold level, (b) if the concentration (w/v) of chromogranin A (CgA) is above a predetermined threshold level, treating the patient for transitional cell carcinoma (TCC) of the bladder, and (c) determining if the concentration (w/v) of chromogranin A (CgA) in a sample of a bodily fluid of said subject is above a predetermined threshold level after the treatment, wherein the bodily fluid is blood, serum, or plasma and wherein the subject is mammal. Claims 5-9,12, and 15-19 depend, directly or indirectly, from claim 2. The claims as presented are fully enabled by the Specification.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The claims still allow for measure of more than just CgA protein levels. Therefore, for the reasons of record this rejection stands and is made for the new claims.

Claim Rejections - 35 USC § 101
Claims 2, 5-9, 12, and new claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Applicant’s Arguments:  Claims 2-9 and 12-14 were rejected under 35 U.S.C. § 101 as allegedly being directed to a judicial exception without significantly more. This rejection is respectfully traversed.
Claim 2 has been amended to recite that method for monitoring of transitional cell carcinoma (TCC) of the bladder in a subject comprises (a) determining if the concentration (w/v) of chromogranin A (CgA) in a sample of a bodily fluid of said subject is above a predetermined threshold level, (b) if the concentration (w/v) of chromogranin A (CgA) is above a predetermined threshold level, treating the patient for transitional cell carcinoma (TCC) of the bladder, and (c) determining if the concentration (w/v) of chromogranin A (CgA) in a sample of a bodily fluid of said subject is above a predetermined threshold level after the treatment, wherein the bodily fluid is blood, serum, or plasma and wherein the subject is mammal. Claims 5-9,12, and 15-19 depend, directly or indirectly, from claim 2. The use of chromogranin A (CgA), optionally with metalloproteinase 7 (MMP7), for monitoring transitional cell carcinoma (TCC) of the bladder in a subject is not taught or suggested in the art.
Bladder cancer is a heterogeneous neoplasm that needs a large scale of treatment algorithm (sequential chemical or biological treatment, radiotherapy and surgical interventions) and an extensive long-term surveillance. Tumors with similar histology may have different clinical behaviors and these nuances are critical to proper management. Its complexity results in direct and indirect economic burden and makes it the most expensive malignancy in terms of lifetime medical care costs on per-patient basis. Specification, H 8.

The Specification teaches that CgA concentrations were significantly elevated In serum samples of tumor patients as compared to controls. Further, CgA serum level was a strong predictor overall- and disease-specific survival. High CgA serum concentration was significantly associated with poor overall- and disease-specific survival In patients treated by surgery. Specification, Examples 1 and 2.
Analyzing the claims In reference to USPTO Memorandum of May 4, 2016, "Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant's Response to a Subject Matter Eligibility Rejection," ("May Memorandum"), claim 2 Is most analogous to claim 6 of Example 29 "Diagnosing and Treating Julitis".
Claim 2 recites a series of steps, including measuring the CgA concentration (w/v) In a bodily fluid. Thus, the claim is directed to a process, which is one of the statutory categories of Invention.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The claim recites the elements of determining the concentration of CgA In the bodily fluid, treating the subject if the concentration is above a predetermined threshold and determining the concentration of CgA in a  the treatment. See Diamond v. Diehr, 450 U.S. 175, 188 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made"). Thus, the claim elements, when considered as a combination with the other additional elements, yield a claim as a whole that amounts to significantly more than the exception itself.
Finally, Applicant submits that the claimed method does not seek to tie up all possible practical applications of the detection of CgA. The claim recites a type of samples— blood, serum, plasma, and a particular indication— transitional cell carcinoma (TCC) of the bladder, as part of a monitoring regime. Therefore, the claims are directed to patent eligible subject matter.
Accordingly, the claims are not directed to the natural correlation between a biomarker and a physiological characterization. Rather, the claims recite significantly more than any judicial exception. Therefore, the claims are directed to patent eligible subject matter.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The use of CgA to monitor TCC is a narrowing of the natural correlation only.  Therefore, as previously discussed, the claims are still drawn to a natural correlation, albeit a narrower one since the cancer has been narrowed.  Still, any claim element that renders the claims patent eligible must come from non-correlation/exception elements.  The exception is an exception and so cannot render the claims patient eligible.  Said another way, just reciting the prognostic value of a marker in the claims does not render them patent eligible.  This is a natural correlation and so triggers this 101 analysis.
Applicant argues that treatment step added obviates this rejection.  This is not persuasive since claim 2, on which all other claims above depend, does not require a treatment step in all embodiments owed to the use of if in (b).  Part (c) need not be performed either. Thus, addition of only a conditional treatment step does not render the claims patent eligible.  For the reasons of record, the other active steps, even those that are not conditional, do not obviate the rejection either.
Given the conditional nature of the treatment step, it is not clear in Applicant’s above argument what combination of steps is not routine.  All required active steps are routine for the reasons previously stated.
Generic use of CgA is not the natural correlation and so failing to tie up generic use thereof is of no moment here.  Applicant’s arguments over a narrow correlation are not persuasive since this is still a judicial exception however narrow and for the reasons of record, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
Claims 2, 5-9, 12, and 15-19 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, 2006, on IDS), Compton (US6500633, published 12/31/2002), and Shipley (US2009/0227529, published 09/10/2009).
Applicant’s Arguments:  Claims 2-9 and 12-15 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Caruhel, U.S. Patent Application Publication No. 2015/0018531 ("Saunders"), Bertaccini Anticancer Research (2008) 28: 1369-1372 ("Bertaccini"); Tropea Clinical Drug Investigation (2006) 26(12): 715-722 ("Tropea"), U.S. Patent No. 6,500,633 ("Compton"); and U.S. Patent Application Publication No. 2009/0227529 ("Shipley"). This rejection is respectfully traversed.
Claim 2 recites that a method for monitoring of transitional cell carcinoma (TCC) of the bladder in a subject comprises (a) determining if the concentration (w/v) of chromogranin A (CgA) in a sample of a bodily fluid of said subject is above a predetermined threshold level, (b) if the concentration (w/v) of chromogranin A (CgA) 
Caruhel was cited by the Office Action as allegedly disclosing an immunoassay method for detection of chromogranin A (CgA) comprising steps of contacting a sample with a first antibody specific for CgA and a second antibody specific for CgA and detecting the binding of the two antibodies. Office Action, pages 18-19 citing Caruhel, Abstract. As discussed above, Caruhel fails to teach or suggest transitional cell carcinoma (TCC) of the bladder.
Saunders was cited for the disclosure that neuroendocrine tumors of the bladder may secrete CgA. Bertaccini was cited for the disclosure of a case of neuroendocrine carcinoma of the bladder where the tumor was positive for CgA. Office Action, page 20. Further, the units in Bertaccini cannot be directly compared to the levels recited in the claims. It is our understanding that the "units" (u/l) will depend on the exact assay used. However, Bertaccini does not provide any indication on the assay used for their determination or any information on the conversion into meaningful values (ng/ml, nmol/ml). Saunders and Bertaccini, alone or together, fails to remedy the deficiencies of Caruhel.
Id., title. Bladder cancer is not discussed in detail in the text but mentioned in Table I. According to Table I, of the 9 patients with urogenital tumors, 3 had bladder tumors. The authors found that 6 of the 9 urogenital tumor patients had elevated CgA levels. See, e.g., Id., Abstract. However, it is not disclosed whether any of them had bladder cancer, let alone TCC. The use of CgA as a prognostic marker for these patients is not discussed. Tropea does not teach or suggest using CgA levels as a prognostic marker for TCC, including treatment.
Compton mainly concerns ovarian carcinoma. Compton is silent on transitional cell carcinoma of the bladder. Nor does Compton mention Chromogranin A.
Shipley merely mentions TCC as the most common type of bladder cancer, accounting for more than 90% of all bladder cancer. Shipley, H 4. CgA is not mentioned in Shipley, nor its use in any methods.
Because Caruhel, Saunders, Bertaccini, Tropea, Compton, and Shipley, and any combination thereof neither teach nor suggest the aforementioned features of claim 2, as claimed, the Office's rejection is devoid of an articulation of some reason with some rational underpinning to support the legal conclusion of obviousness. See M.P.E.P.§ 2142 (citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); see also KSRInt'ICo. v. Tele flex Inc., 550 U.S. 398 at 418 (quoting Federal Circuit statement with approval)).
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.

Focusing then on the amendments prior to step b.  The previous action made obvious a method of monitoring the success of treatment of CgA-secreting urothelial carcinoma via detection of CgA in plasma.  Urothelial carcinoma of the bladder is synonyms with TCC of the bladder and so meets the limitation added to claim 2.  Clearly w/v concentration could be used to measure CgA in the obvious method.  Caruhel uses such units as previously discussed.  Determining the CgA concentration to be above or below a threshold level is obvious as previously stated to determine the specific prognoses previously discussed.  Thus, the rejection of record still renders obvious claim 2 and 5-8.  The thresholds of claims 9 and new claims 17-19 will be arrived at by routine experimentation as previously discussed.  With respect to new claim 16, humans are obvious subjects in view of the urothelial carcinoma data previously discussed and its patient source in Tropea and since humans are the preferred patient of Caruhel.  
Thus, this rejection must stand and is made for the new claims above.
Even if one were to consider combining steps a-c of amended claim 2, they would still find this obvious.  Based on the data of Tropea, who teaches on page 718 in Table 1 that bladder cancers have elevated plasma CgA levels and an increased level of CgA greater than 18 U/L in urothelial carcinomas (Table 1, histology column), it is obvious to one of ordinary skill in this art that CgA can be part of a panel to diagnose presence of TCC of the bladder.  Thus, using the control of Tropea, if the concentration of CgA is above said control (threshold), then TCC is present and should be treated.  It is obvious to treat a discovered cancer.  Said treatment can include surgery or chemotherapy as in 
Applicant argues each reference individually.  It has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).  Thus, such arguments are not persuasive.
Tropea does provide teaching that would guide one of skill to use CgA as a marker of TCC as discussed above. Furthermore, the obviousness argument is focused on CgA-secreting TCC and so Applicant provides no rationale why CgA cannot be a marker of this disease.  
Taken all together, this rejection stands and is made for the new claims above.

Double Patenting
Claims 2, 5-9, 12, and 15-19 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10648984 in view of Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, . 
Applicant’s Arguments:  Claims 2-9 and 12-15 were rejected under the judicially-created doctrine of non-statutory obviousness-type double patenting as allegedly being unpatentable over claims 1-13 of U.S. Patent No. 10,648,984 in view of Saunders, Tropea, Compton, and Shipley. 
The claimed method is patentable over claims 1-13 of U.S. Patent No. 10,648,984 and the cited references for the reasons discussed herein.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant presents no specific argument over this rejection and so it stands.
If Applicant refers to the obviousness arguments they made and apply them here also, then these were not found persuasive for the reasons above.  This rejection thus stands.
The combined teachings of the art here render obvious the claims above for the reasons supra, all said reasons being incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Again, the patented claims are drawn to an immunoassay to detect CgA (claim 1) in serum (claim 6), for prognosis of cancer (claims 12-13).  What is lacking from the patented claims is provided by the combined teachings of the art above and so the combined teachings of said art and the patented claims render obvious all instant claims supra.  Thus, the claims, previously rejected and new, are rejected here.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims above have been amended to contain new matter.
Claim 12 recites determining CgA at regular intervals during follow-up as an initial step of the follow-up which requires a control determined as an initial step of the follow-up.  Basically, the claim language is saying a value is compared to itself in a meaningful way.  This was not contemplated in the original disclosure, nor does it make sense.  Therefore, the claim is rejected here.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9, 12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites concentration and (w/v) as a parenthetical phrase.  It is not clear if w/v is an example of the concentration metric or if it is the required unit type thereof.  If it is an example only, it is not required.  The presence of multiple interpretations renders the claims above indefinite since all others depend on claim 2.  
Claims 5-8 recite prognoses for the concentrations or relative concentrations compared to control of the claims on which they depend.  However, all ultimately depend 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642